DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Prior art such as Johansson discloses FIG. 1 also shows an exemplary DuCo 
architecture. The groups of serving cells associated with MeNB 102 and SeNB 103 are referred to master cell group (MCG) and secondary cell group (SCG), respectively. At UE 101 side, radio link monitoring (RLM) is implemented on the PCELL of MCG, in order to monitor the link quality toward MeNB, and declare radio link failure (RLF) when out-of-sync condition is detected. For SeNB, S-RLM and S-RLF on PSCell of SCG can be interpreted similarly. Upon RLF, UE 101 performs RRC connection re-establishment, in which the first step is to search for a suitable cell via cell selection. While UE 101 may intuitively try to re-establish RRC connection on the macrocell layer, for RRC connection re-establishment due to RLF-related causes, it is likely that all suitable cells are associated with the SeNB. The RRC connection re-establishment can succeed only when performed on an eNB with valid UE context, and such eNB is said to be a “prepared” eNB. Since a SeNB is typically not fully prepared, re-establishment on the SeNB is highly probable to fail. However, successful re-establishments on SeNB are still possible by applying current RRC re-establishment procedure and reusing other RRC procedures already defined in the specifications.  See paragraph [0023].  Johansson fails to disclose receiving, from the wireless device through the SCG transmission, a first RRC message, while the MCG transmission for the MN is suspended upon a MCG failure; and transmitting, to the wireless device through the SCG transmission, a second RRC message for resuming MCG transmission of the split bearer as required in independent claims 1 and 8.
	Prior art such as Kim discloses the UE generates a control message called UE failure indication and transmits to the eNB the UE failure indication message through the MCG serving cells at operation 1820 and ends the procedure. This control message may include SCG-RLF reporting information and measurement information about the neighboring cells of the SCG serving cell frequency.  See paragraph [0275].  Kim fails to disclose receiving, from the wireless device through the SCG transmission, a first RRC message, while the MCG transmission for the MN is suspended upon a MCG failure; and transmitting, to the wireless device through the SCG transmission, a second RRC message for resuming MCG transmission of the split bearer as required in independent claims 1 and 8.
	Prior art such as Yamada discloses a method for receiving a radio resource control (RRC) message by a user equipment (UE) is described. The method includes receiving, from a first evolved Node B (eNB), an RRC connection reconfiguration (RRCConnectionReconfiguration) message including data radio bearer (DRB) configuration parameters for remapping a DRB that is established on a master cell group (MCG) to a secondary cell group (SCG).  See abstract.  Yamada fails to disclose receiving, from the wireless device through the SCG transmission, a first RRC message, while the MCG transmission for the MN is suspended upon a MCG failure; and transmitting, to the wireless device through the SCG transmission, a second RRC message for resuming MCG transmission of the split bearer as required in independent claims 1 and 8.
Prior art such as Wu discloses performing a communication operation with the second base station via a radio bearer configured as a SCG bearer; detecting a radio link failure on a cell of the second base station or a SCG change failure; suspending the radio bearer and transmitting a SCG failure information message in response to the detection of the radio link failure to the first base station; receiving a radio resource control (RRC) message configuring the radio bearer as a MCG bearer from the first base station; and resuming the second radio bearer in response to the reception of the RRC message.  See abstract.  Wu fails to disclose receiving, from the wireless device through the SCG transmission, a first RRC message, while the MCG transmission for the MN is suspended upon a MCG failure; and transmitting, to the wireless device through the SCG transmission, a second RRC message for resuming MCG transmission of the split bearer as required in independent claims 1 and 8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANTELL LAKETA HEIBER whose telephone number is (571)272-0886.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHANTELL L HEIBER/Primary Examiner, Art Unit 2645                    
August 2, 2022